DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Theresa Lober on March 1, 2021.
The application has been amended as follows: 
In the claims, claims 1 and 24 are amended.
1. (Currently Amended) A method for forming a chalcogenide film on a substrate comprising:
disposing an ammonium halide solid and an elemental solid together
in a heated reaction environment at a common temperature:
forming hydrogen halide gas in the heated reaction environment by
heating the ammonium halide solid at [[a]] the common temperature, said common temperature causing 
exposing the an elemental solid to the a hydrogen halide gas in the a heated reaction environment at about ambient pressure and at the a temperature at which the hydrogen halide gas is formed, to promote 
exposing the elemental halide-based gas to a chalcogen gas provided in the heated reaction environment, at a temperature at which the elemental halide-based gas is reactive with the chalcogen gas to produce a solid chalcogenide reaction product; and
providing a substrate in the heated reaction environment for deposition thereon of a solid film of the solid chalcogenide reaction product that results from exposure of the elemental halide-based gas to the chalcogen gas in the heated reaction environment.

 24. (Currently Amended) A method for forming a chalcogenide film on a substrate comprising:
, the ammonium halide solid and elemental solid at a common temperature;  
forming hydrogen halide gas in the heated reaction environment by heating the ammonium halide solid in the heated reaction environment at [[a]] the common temperature, said common temperature causing 
exposing the elemental solid to the hydrogen halide gas in the heated reaction environment at about ambient pressure and at the a temperature at which the hydrogen halide gas is formed, to promote the elemental solid to evolve into an elemental halide-based gas;
forming a chalcogen gas in the heated reaction environment by heating the chalcogen solid in the heated reaction environment at a temperature that causes the chalcogen solid to evaporate into the chalcogen gas; and
exposing the elemental halide-based gas to the chalcogen gas in the heated reaction environment at a temperature at which the elemental halide-based gas is reactive with the chalcogen gas to produce a solid chalcogenide reaction product that can deposit on the substrate in the heated reaction environment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons are as argued in the notation of previously allowed material and those in the arguments.  It is further noted that there is no prior art teaching of applying the ammonium halide and elemental solids together at a common temperature – Fabijanic is the closest applicable teaching of this matter and does not teach combining as claimed, particularly wherein the generated gas is then exposed to a temperature at which the solid chalcogenide produce would be deposited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715